DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: please update the priority statement at the beginning of the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US 2010/0248873).
Regarding Claim 11, Cooper (‘873) teaches a polymer sealed in-mold decoration (See FIGs 1-2, 4, 6D and 8.) 

    PNG
    media_image1.png
    568
    536
    media_image1.png
    Greyscale

comprising: an in-mold decoration having an in-mold decoration surface area (See FIGs 1-2, 4, 6D and 8 ball #10 with decorative graphic layer #46/#248/#246.); a substrate having a substrate surface area larger than said substrate surface area and an external perimeter, said substrate is bonded to said in-mold decoration (See FIGs 1-2, 4, 6D and 8 ball #10 where the substrate of the football covering is bonded decorative graphic layer #46/#248/#246.), thereby forming an exposed external portion of said substrate extending between said in-mold decoration and said external perimeter of said substrate (See FIGs 1-2, 4, 6D and where the decoration is smaller than the substrate layers above and below the decoration, thus providing for an exposed external portion.); an overmold bonded to said in-mold decoration and said exposed external portion of said substrate (See FIGs 1-2, 4, 6D and where the decoration and substrate layers are bonded.); wherein said in-mold decoration is bonded to said substrate (See FIGs 1-2, 4, 6D and where the decoration and substrate layers are bonded.), 

    PNG
    media_image2.png
    555
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    409
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    442
    579
    media_image5.png
    Greyscale


however, fails to expressly disclose said overmold and is sealed between said substrate and said overmold.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the members are sealed otherwise the decoration would fall out and not be usable as intended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,828,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the same invention is disclosed in various combinations of claims and the properties being inherent as the materials and end use are the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 22, 2021